Exhibit 99.1 BED BATH & BEYOND INC. REPORTS RESULTS FOR FISCAL FIRST QUARTER · Net Earnings per Diluted Share of $.93 · Quarterly Comparable Store Sales Increase by Approximately 3.4% · Quarterly Net Sales Increase by Approximately 17.8% · Modeling Fiscal Second Quarter 2013 Net Earnings per Diluted Share of Approximately $1.11 to $1.16 · Modeling Fiscal 2013 (Fifty-Two Weeks) Net Earnings per Diluted Share to be Approximately $4.84 to $5.01, Consistent with Prior Estimate UNION, New Jersey, June 26, 2013 Bed Bath & Beyond Inc. today reported net earnings of $.93 per diluted share ($202.5 million) in the fiscal first quarter ended June 1, 2013, an increase of approximately 4.5% versus net earnings of $.89 per diluted share ($206.8 million) in the same quarter a year ago.Net earnings per diluted share for the fiscal first quarter of 2013 included $.01 ($2.6 million) of distinct net tax benefits as compared to $.06 ($14.6 million) of distinct net tax benefits in the fiscal first quarter of 2012.Net sales for the fiscal first quarter of 2013 were approximately $2.612 billion, an increase of approximately 17.8% from net sales of approximately $2.218 billion reported in the fiscal first quarter of 2012.Comparable store sales in the fiscal first quarter of 2013 increased by approximately 3.4%, compared with an increase of approximately 3.0% in last year’s fiscal first quarter. During the fiscal first quarter of 2013, the Company repurchased approximately $324 million of its common stock, representing approximately 5.0 million shares.As of June 1, 2013, the remaining balance of the existing share repurchase program authorized in December 2012 was approximately $2.1 billion. The Company is modeling net earnings per diluted share to be approximately $1.11 to $1.16 for the fiscal second quarter of 2013 and, consistent with the prior estimate, to be approximately $4.84 to $5.01 for the full year, which will include Cost Plus, Inc. (“World Market”) and Linen Holdings for all of fiscal 2013.The modeling of net earnings per diluted share is based upon a number of planning assumptions which will be described in the Company’s first quarter of fiscal 2013 conference call. Information regarding access to the call is available in the Investor Relations section of the Company’s website, www.bedbathandbeyond.com. The accompanying consolidated financial information for fiscal 2013 includes the accounts of Linen Holdings and World Market from the beginning of the fiscal year and for fiscal 2012, includes the accounts of Linen Holdings since the date of its acquisition on June 1, 2012 and World Market since the date of its acquisition on June 29, 2012.Linen Holdings is excluded from the comparable store sales calculations and will continue to be excluded on an ongoing basis as long as it does not meet the Company’s definition of comparable store sales.World Market is excluded from the comparable store sales calculations for the fiscal first quarter of 2013 and will be included at the beginning of the fiscal third quarter of 2013. As of June 1, 2013, the Company had a total of 1,478 stores, including 1,008 Bed Bath & Beyond stores in all 50 states, the District of Columbia, Puerto Rico and Canada, 266 stores under the names of World Market or Cost Plus World Market, 83 buybuy BABY stores, 73 stores under the names of Christmas Tree Shops or andThat!, and 48 stores under the names of Harmon or Harmon Face Values.During the fiscal first quarter, the Company opened four Bed Bath & Beyond stores, two World Market stores, one buybuy BABY store and one Harmon Face Values store and closed one Christmas Tree Shops store. Consolidated store space as of June 1, 2013 was approximately 42.2 million square feet. Since the beginning of the fiscal second quarter of 2013 on June 2, 2013, one buybuy BABY store has been opened.In addition, the Company is a partner in a joint venture which operates three stores in the Mexico City market under the name Bed Bath & Beyond. ***** Bed Bath & Beyond Inc. and subsidiaries (the “Company”) operates a chain of retail stores under the names of Bed Bath & Beyond, World Market, Cost Plus World Market, Christmas Tree Shops, andThat!, Harmon, Harmon Face Values and buybuy BABY.The Company is also a partner in a joint venture which operates retail stores in Mexico under the name Bed Bath & Beyond.Through its retail stores, the Company sells a wide assortment of domestics merchandise and home furnishings.Domestics merchandise includes categories such as bed linens and related items, bath items and kitchen textiles.Home furnishings include categories such as kitchen and tabletop items, fine tabletop, basic housewares, general home furnishings, consumables and certain juvenile products.Additionally, the Company includes Linen Holdings, a distributor of a variety of textile products, amenities and other goods to institutional customers in the hospitality, cruise line, food service, healthcare and other industries.Shares of Bed Bath & Beyond Inc. are traded on NASDAQ under the symbol “BBBY” and are included in the Standard and Poor’s 500 and Global 1200 Indices and the NASDAQ-100 Index.The Company is counted among the Fortune 500 and the Forbes 2000. This press release may contain forward-looking statements.Many of these forward-looking statements can be identified by use of words such as may, will, expect, anticipate, approximate, estimate, assume, continue, model, project, plan, and similar words and phrases.The Company’s actual results and future financial condition may differ materially from those expressed in any such forward-looking statements as a result of many factors. Such factors include, without limitation: general economic conditions including the housing market, a challenging overall macroeconomic environment and related changes in the retailing environment, consumer preferences and spending habits; demographics and other macroeconomic factors that may impact the level of spending for the types of merchandise sold by the Company; civil disturbances and terrorist acts; unusual weather patterns and natural disasters; competition from existing and potential competitors; competition from other channels of distribution; pricing pressures; the ability to attract and retain qualified employees in all areas of the organization; the cost of labor, merchandise and other costs and expenses; the ability to find suitable locations at acceptable occupancy costs and other terms to support the Company’s expansion program; uncertainty in financial markets; disruptions to the Company’s information technology systems including but not limited to security breaches of the Company’s systems protecting consumer and employee information; reputational risk arising from the acts of third parties; changes to statutory, regulatory and legal requirements; new, or developments in existing, litigation, claims or assessments; changes to, or new, tax laws or interpretation of existing tax laws; changes to, or new, accounting standards including, without limitation, changes to lease accounting standards; and the integration of acquired businesses.The Company does not undertake any obligation to update its forward-looking statements. INVESTOR CONTACTS: Kenneth C. Frankel (908) 855-4554 Eugene A. Castagna (908) 855-4110 BED BATH & BEYOND INC. AND SUBSIDIARIES Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three Months Ended June 1, May 26, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating profit Interest expense, net ) ) Earnings before provision for income taxes Provision for income taxes Net earnings $ $ Net earnings per share - Basic $ $ Net earnings per share - Diluted $ $ Weighted average shares outstanding - Basic Weighted average shares outstanding - Diluted BED BATH & BEYOND INC. AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, unaudited) June 1, May 26, Assets Current assets: Cash and cash equivalents $ $ Short term investment securities Merchandise inventories Other current assets Total current assets Long term investment securities Property and equipment, net Goodwill Other assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Merchandise credit and gift card liabilities Current income taxes payable Total current liabilities Deferred rent and other liabilities Income taxes payable Total liabilities Total shareholders' equity $ $ BED BATH & BEYOND INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (in thousands, unaudited) Three Months Ended June 1, May 26, Cash Flows from Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Stock-based compensation Tax benefit from stock-based compensation Deferred income taxes ) ) Other ) ) Increase in assets, net of effect of acquisitions: Merchandise inventories ) ) Trading investment securities ) ) Other current assets ) ) Other assets ) ) Increase (decrease) in liabilities, net of effect of acquisitions: Accounts payable Accrued expenses and other current liabilities ) ) Merchandise credit and gift card liabilities Income taxes payable Deferred rent and other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of held-to-maturity investment securities ) ) Redemption of held-to-maturity investment securities Redemption of available-for-sale investment securities - Capital expenditures ) ) Net cash (used in) provided by investing activities ) Cash Flows from Financing Activities: Proceeds from exercise of stock options Excess tax benefit from stock-based compensation Repurchase of common stock, including fees ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $
